       Case 1:20-cv-00749-PAE-SLC Document 43 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LEON G. TSINBERG,

                              Plaintiff,

       -v-
                                                        CIVIL ACTION NO.: 20 Civ. 749 (PAE) (SLC)
CITY OF NEW YORK,
                                                                         ORDER
                              Defendant.
SARAH L. CAVE, United States Magistrate Judge.

       The Court held a Telephone Conference today with the parties concerning Defendant’s

Motion to Stay Discovery (“Motion to Stay”) (ECF No. 38) pending the Court’s ruling on

Defendant’s Motion to Dismiss the Amended Complaint (“Motion to Dismiss”) (ECF No. 25). For

the reasons that follow, Defendant’s Motion to Stay is GRANTED IN PART AND DENIED IN PART.

      I.     Procedural Background

       Pro se Plaintiff Leon Tsinberg’s complaint was filed on January 28, 2020. (ECF No. 1). On

February 11, 2020, the undersigned was referred for general pretrial matters (ECF No. 5), and the

referral was amended twice to include dispositive motions. (ECF Nos. 19, 29). Defendant moved

to dismiss the original complaint on May 7, 2020 (ECF No. 15), and in response, Plaintiff filed the

Amended Complaint. (ECF No. 22). On August 3, 2020, Defendant filed the Motion to Dismiss

(ECF No. 25), which Plaintiff opposed (ECF No. 31). While the Motion to Dismiss was pending,

Plaintiff filed a letter (which the Court construes broadly as a Letter-Motion for a Discovery

Conference pursuant to Local Rule 37.2) requesting “preliminary” discovery in 41 categories.

(See ECF No. 34). Defendant responded, after receiving Court approval (see ECF No. 37), by filing

the Motion to Stay (ECF No. 38). Subsequently, the Court ordered the parties to confer and file
       Case 1:20-cv-00749-PAE-SLC Document 43 Filed 11/19/20 Page 2 of 4




a Joint Letter concerning limited fact discovery to be exchanged while the Motion to Dismiss is

pending. (See ECF No. 41). On November 16, 2020, the parties filed the Joint Letter (ECF No. 42),

and at today’s conference the parties clarified the categories of discovery which they agree to

exchange while the Motion to Dismiss is pending.

     II.   Discussion

       On a showing of good cause, a district court “has considerable discretion to stay

discovery” pursuant to Federal Rule of Civil Procedure 26(c). Shulman v. Becker & Poliakoff, LLP,

No. 17 Civ. 9330 (VM) (JLC), 2018 WL 4938808, at *2 (S.D.N.Y. Oct. 11, 2018); Rep. of Turkey v.

Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018); In re: Platinum & Palladium Commodities

Litig., No. 10 Civ. 3617 (WHP), 2010 WL 11578945, at *1 (S.D.N.Y. Nov. 30, 2010). Pursuant to this

discretion, District Courts may “stay discovery when resolution of a preliminary matter may

dispose of the entire case.” Thrower v. Pozzi, No. 99 CIV. 5871 (GBD), 2002 WL 91612, at *7

(S.D.N.Y. Jan. 24, 2002).

       Here, the Court finds that there is good cause to stay discovery pending a ruling on the

Motion for Dismiss (ECF No. 25) because granting the Motion to Dismiss could dispose of the

entire case. Accordingly, except as noted below, discovery is STAYED pending a ruling on the

Motion to Dismiss.

       In light of the parties’ agreement to engage in limited discovery, the Court ORDERS that

discovery of the following documents or categories of information proceed while the Motion to

Dismiss is pending a ruling:

       1. Production of documents in Defendant’s possession or custody pertaining to the
          seizure of Plaintiff’s vehicle (“the Vehicle”), including parking tickets and challenges
          to parking tickets;
         Case 1:20-cv-00749-PAE-SLC Document 43 Filed 11/19/20 Page 3 of 4




            2. Responses, by parties only (not by nonparties), to Interrogatories compliant with Local
               Civil Rule 33.3 (which has been appended to page 4);

            3. An inventory of the Vehicle, only if it exists;

            4. The location and general condition of the Vehicle;

            5. The “official bill” for the Vehicle, meaning documentation describing the payment
               required to recoup the Vehicle at the time of seizure.

Plaintiff’s request for discovery beyond the five categories listed above (see ECF Nos. 34, 42) is

DENIED.

     III.      Conclusion

            The Motion to Stay is GRANTED IN PART AND DENIED IN PART. Discovery is STAYED

pending the Court’s ruling on the Motion to Dismiss except as to the five categories of discovery

listed above.

            The Clerk of Court is respectfully directed to close ECF No. 38 and to mail this order to

Plaintiff at the address below.


Dated:             New York, New York
                   November 19, 2020

                                                           SO ORDERED



                                                           _________________________
                                                           SARAH L. CAVE
                                                           United States Magistrate Judge

Mail to:           Leon G. Tsinberg
                   521 East 3rd Street
                   Mount Vernon, New York 10553
       Case 1:20-cv-00749-PAE-SLC Document 43 Filed 11/19/20 Page 4 of 4




                  Local Civil Rule 33.3. Interrogatories (Southern District Only)

        (a) Unless otherwise ordered by the Court, at the commencement of discovery,
interrogatories will be restricted to those seeking names of witnesses with knowledge of
information relevant to the subject matter of the action, the computation of each category of
damage alleged, and the existence, custodian, location and general description of relevant
documents, including pertinent insurance agreements, and other physical evidence, or
information of a similar nature.
        (b) During discovery, interrogatories other than those seeking information described in
paragraph (a) above may only be served (1) if they are a more practical method of obtaining the
information sought than a request for production or a deposition, or (2) if ordered by the Court.
        (c) At the conclusion of other discovery, and at least 30 days prior to the discovery cut-off
date, interrogatories seeking the claims and contentions of the opposing party may be served
unless the Court has ordered otherwise.
